12/18/22Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
Claims 33-49 are subject to examination.  
Claims 1-32 are cancelled.  

Specification
The title dated 9/27/22 is acknowledged.  

Drawings
The figures submitted on the filing date of this application are noted. 
Applicant’s remarks dated 9/27/22, contains, Although Figures 8, 24-25 are illustrated as containing generic device and Applicant can add additional components; is acknowledged. However, Applicant chose not to submit figures 8, 24, 25 with the additional novel components with the remarks. Mere Applicant acknowledging of “generic device” do not overcome the generic device being a Prior art device.
Figures 8, 24, 25 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  Figures 8, 24, 25 contain well-known generic devices. Applicant should add novel components in figures 8, 24, 25 to overcome being prior art. See MPEP § 608.02(g).   
A proposed drawing correction or corrected drawings are required in reply to the Office action to avoid abandonment of the application.  The amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The replacement sheet(s) should be labeled --Replacement Sheet-- in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 33-35, 39-41, 45-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al., CN 108307529 A in view of Huang et al., 10869345 and Mohmed et al., GB 2507929.
Referring to claim(s) 33, 39, 45, Zou discloses an apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the apparatus to: a  method, implemented by a terminal, comprising: a non-transitory computer-readable storage medium having computer-readable program code stored therein that, in response to execution by a processor of an apparatus, cause the apparatus to perform operations comprising
using authentication information of a first wireless local area network, wherein the authentication information of the first wireless local area network comprises a service set identifier and an access password of the first wireless local area network, configuring the SSID of the first wireless local area network as a hidden SSID ( In the embodiment of the invention, the first mobile terminal receives wireless local area network (WLAN) hotspot creation instruction, creating instruction generating network service set identifier SSID and the WLAN password according to the WLAN hotspot, then generating the packaging two-dimensional code of a network SSID and the WLAN password; the first mobile terminal to display a two-dimensional code, such that the second mobile terminal scans the two-dimensional code with the first mobile terminal establishes WLAN hotspot. the two-dimensional code displayed by scanning the first terminal by the second mobile terminal in the invention for obtaining the first mobile terminal network SSID and the WLAN password, so the user is convenient WLAN hotspot and high resolution, the connection will not make mistake, third paragraph, page 5.
The first mobile terminal WLAN hotspot creation instruction generating network SSID and the WLAN password, seventh paragraph, page 5
In this embodiment, after the first mobile terminal receives the creation instruction from WLAN hotspot user, the first mobile terminal sends the generated network SSID and the WLAN password according to the instruction, eight paragraph, page 5
packaging two-dimensional code by the first mobile terminal generates a network SSID and the WLAN password, ninth paragraph, page 5.
In this embodiment, after the first mobile terminal generates a network SSID and the WLAN password, will be generated and packaged with a two-dimensional code of the network SSID and password WLAN.
It should be noted that hidden network SSID and the WLAN password generated by the first mobile terminal, tenth paragraph, page 5.
Zou does not specifically mention about, which is well-known in the art, which Huang discloses, sending a probe request frame request frame having the authentication information of the first wireless local area network, claim 21, col., 6, lines 6-28. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Huang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known probe request frame with authentication information. Based on the authentication information an authentication would be carried out over the WLAN for allowing of access to resource, claim 21, col., 6, lines 6-28. 
Zou and Huang do not specifically mention about, which is well-known in the art, which Mohmed discloses, obtaining (The WLAN configurations for the WiFi module 4 connection is entered using the buttons 5, and for visual benefit the display unit 6, to establish the connection the user is required to input the SSID and the password using buttons 5 and if the correct details have been entered the WiFi module 4 uses this information to send and receive a Ping from the router or hotspot which indicates a successful connection, the WiN module 4 is only essentially used for sending and receiving email, paragraph 6, page 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Huang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing obtaining of the information. The WLAN would enable connecting several devices, which would enable obtaining authentication information using the WLAN. A group of devices would share the SSID, paragraph 6, page 5. 
 
Referring to claim(s) 34, 40, 46, Huang discloses wherein the first probe request is not responded to by an access point that establishes the first wireless local area network, claim 1.

Referring to claim(s) 35, 41, 47, Huang discloses wherein an SSID field of the first probe request frame carries the at least a part of the authentication information of the first wireless local area network, claim 1.

Claim(s) 36, 42, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Huang, Mohmed and Wang et al., CN 104619040 A.
Referring to claim(s) 36, 42, 48, refer to above rejections for the authentication information of the first wireless local area network. Zou, Huang, Mohmed to do not disclose, which is well-known in the art, which Wang discloses wherein before sending the at least one probe request frame, the method further comprises: dividing the information into at least two pieces of segmental information, wherein the at least one first probe request frame comprises at least two second probe request frames, each of the at least two second probe request frames carries one of the at least two pieces of segmental information respectively, para 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Huang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known dividing information into multiple frames that are smaller/reduced size. In an event a frame is not communicated then the frame would be retransmitted, which would be a smaller size and would take less communication bandwidth. In an event only a partial frame is stolen then the partial frame would not be sufficient for compromise of the device, para 7. 

Claim(s) 37, 43, 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Huang, and Mohmed.
Referring to claims claim 37, 43, 49,  Mohmed discloses wherein before obtaining authentication information of the first wireless local area network, the method further comprises: displaying a display interface of a first application, wherein the display interface of the first application comprises an authentication information entry window, wherein the obtaining authentication information of a first wireless local area network comprises: obtaining the authentication information of the first wireless local area network entered through the authentication information entry window (paragraph 6, page 5).

Claim(s) 38, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Huang, and Mohmed and Kohli et al., 2012/0102543.

Referring to claim(s) 38, 44, Huang discloses adding the authentication information of the first wireless local area network, claim 21, col., 6, lines 6-28. Mohmed discloses adding the authentication information of the first wireless local area network, paragraph 6, page 5. Zou and Huang, Mohmed do not specifically mention about, which is well-known in the art, which Kohli discloses, wherein the terminal is an Internetwork Operating System terminal; and after obtaining the authentication information of the first wireless local area network entered by a user through the authentication information entry window, and before sending the at least one first probe request frame, the method further comprises (para 37) displaying a description file installation interface of the IOS terminal (para 162); and 
obtaining a first input of the user on the description file installation interface (para 162), and 
importing the IOS description file into an IOS system of the IOS terminal in response to the first input.
IOS description file (user defined configuration file, para 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Huang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known IOS terminal, the file, and importing the file into the IOS. This would enable configuring the device based on the file contents, para 162. 

Response to Arguments
Applicant's arguments filed 9/27/22, pages 8-11 have been fully considered but they are not persuasive.  Therefore, rejection of claims 33-49 is maintained. 
Regarding the applicant’s concern for limitations, configuring the SSID of the first wireless local area network as a hidden SSID; the examiner respectfully disagrees. One of ordinary skilled in the art would readily know that hidden SSID has been in use for more than a decade around the world. This application merely utilizes the well-known concept of the SSID being hidden, which is not novel. Zou mentions about hidden SSID five times rather once. Zou discloses the SSID and WLAN password being hidden.
Zou discloses an apparatus, comprising: at least one processor; and a memory coupled to the at least one processor and configured to store programming instructions that, when executed by the at least one processor, cause the apparatus to: a  method, implemented by a terminal, comprising: a non-transitory computer-readable storage medium having computer-readable program code stored therein that, in response to execution by a processor of an apparatus, cause the apparatus to perform operations comprising
using authentication information of a first wireless local area network, wherein the authentication information of the first wireless local area network comprises a service set identifier and an access password of the first wireless local area network, configuring the SSID of the first wireless local area network as a hidden SSID ( In the embodiment of the invention, the first mobile terminal receives wireless local area network (WLAN) hotspot creation instruction, creating instruction generating network service set identifier SSID and the WLAN password according to the WLAN hotspot, then generating the packaging two-dimensional code of a network SSID and the WLAN password; the first mobile terminal to display a two-dimensional code, such that the second mobile terminal scans the two-dimensional code with the first mobile terminal establishes WLAN hotspot. the two-dimensional code displayed by scanning the first terminal by the second mobile terminal in the invention for obtaining the first mobile terminal network SSID and the WLAN password, so the user is convenient WLAN hotspot and high resolution, the connection will not make mistake, third paragraph, page 5.
The first mobile terminal WLAN hotspot creation instruction generating network SSID and the WLAN password, seventh paragraph, page 5
In this embodiment, after the first mobile terminal receives the creation instruction from WLAN hotspot user, the first mobile terminal sends the generated network SSID and the WLAN password according to the instruction, eight paragraph, page 5
packaging two-dimensional code by the first mobile terminal generates a network SSID and the WLAN password, ninth paragraph, page 5.
In this embodiment, after the first mobile terminal generates a network SSID and the WLAN password, will be generated and packaged with a two-dimensional code of the network SSID and password WLAN.
It should be noted that hidden network SSID and the WLAN password generated by the first mobile terminal, tenth paragraph, page 5.
Zou does not specifically mention about, which is well-known in the art, which Huang discloses, sending a probe request frame request frame having the authentication information of the first wireless local area network, claim 21, col., 6, lines 6-28. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Huang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing well-known probe request frame with authentication information. Based on the authentication information an authentication would be carried out over the WLAN for allowing of access to resource, claim 21, col., 6, lines 6-28. 
Zou and Huang do not specifically mention about, which is well-known in the art, which Mohmed discloses, obtaining (The WLAN configurations for the WiFi module 4 connection is entered using the buttons 5, and for visual benefit the display unit 6, to establish the connection the user is required to input the SSID and the password using buttons 5 and if the correct details have been entered the WiFi module 4 uses this information to send and receive a Ping from the router or hotspot which indicates a successful connection, the WiN module 4 is only essentially used for sending and receiving email, paragraph 6, page 5). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the invention disclosed by Huang to implement these limitations and also one of ordinary skill in the art would have been motivated to do so because it could provide utilizing obtaining of the information. The WLAN would enable connecting several devices, which would enable obtaining authentication information using the WLAN. A group of devices would share the SSID, paragraph 6, page 5. 
 
Conclusion
Considering Applicant’s remarks, relying on hotspot, etc., mere arguments, which do not overcome the rejections for well-known hidden SSID; Applicant is reminded for compact prosecution rather extended prosecution.
MPEP 1201 states: Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (35 USC 143). 35 U.S.C. 134 (a) states: An applicant for a patent, any of whose claims has been twice rejected, may appeal from the decision of the primary examiner to the Board of Patent Appeals and Interferences, having once paid the fee for such appeal.   
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Claim amendments dated 1/19/20 are grey (hard to read) instead of black (readable). Applicant is reminded for compact prosecution rather extended prosecution. The possible grey claim amendments will no longer be entered next time and would delay prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARESH PATEL whose telephone number is (571)272-3973.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado, can be reached at (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARESH N PATEL/Primary Examiner, Art Unit 2496